Citation Nr: 1000471	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-18 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968 
and August 1968 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Veteran was provided a Travel Board hearing in October 
2009.  A transcript of the testimony offered at this hearing 
has been associated with the record.  At this hearing, the 
Veteran requested that the record be held open for 60 days to 
allow for the submission of additional evidence.  See 
38C.F.R. § 20.709 (2009).  No additional evidence was 
apparently submitted. 

The RO apparently reopened the claims and denied them on a de 
novo basis.  Nonetheless, the preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In April 2004 the RO denied the Veteran's claims of 
service connection for service connection of bilateral 
hearing loss and tinnitus on the grounds that the evidence 
did not show that bilateral hearing loss and tinnitus were 
incurred in service or otherwise attributable thereto; 
following notice of this decision, the Veteran filed a notice 
of disagreement, but failed to file a substantive appeal and 
the rating decision became final.

2.  Evidence received since the April 2004 rating decision is 
new and material and raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's April 2004 decision denying entitlement to 
service connection for bilateral hearing loss and tinnitus is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has been received since the 
April 2004 rating decision and the claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the 
reopening of his claim, VA's fulfillment of its duties to 
notify and assist need not be addressed at this time.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The underlying claims 
for service connection are addressed in the remand portion of 
this decision.  

The Veteran's claim for service connection of bilateral 
hearing loss and tinnitus was previously considered and 
denied by the RO in an April 2004 rating decision tinnitus on 
the grounds that the evidence did not show that he had a 
current bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385 (2009), or that the claimed hearing loss 
and tinnitus were incurred in service or otherwise 
attributable thereto.  The Veteran was notified of that 
decision and of his appellate rights, but did not perfect an 
appeal of that decision.  That decision is now final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).  

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the April 2004 rating decision, which denied 
the Veteran's claims for service connection of bilateral 
hearing loss and tinnitus, the evidence of record consisted 
of the Veteran's service treatment records, personnel records 
and VA records that did not pertain to bilateral hearing loss 
and tinnitus.

With respect to these claims, the Board finds that new and 
material evidence has been received.  In particular, the 
Board notes a March 2006 private medical record from an 
audiologist, which attributes mild high frequency 
sensorineural hearing loss to service.  Also, the Board notes 
an October 2006 report of VA (QTC) examination showing 
bilateral hearing loss considered a disability for VA 
purposes.  38 C.F.R. § 3.385 (2009).  This report of 
examination also attributes tinnitus to the same etiology as 
the Veteran's bilateral hearing loss, although the opinion 
regarding bilateral hearing loss is unfavorable.  
Accordingly, as this evidence relates to previously 
unestablished facts necessary to substantiate the claims, the 
claims are reopened.  To this extent only are the claims 
allowed.  The underlying claims for service connection are 
addressed below in the remand section of this decision.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss and the claim is reopened; to this extent only 
the appeal is granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus and 
the claim is reopened; to this extent only the appeal is 
granted.


REMAND

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 
21 Vet. App. at 123.

In the present case, the Veteran was provided a VA audiologic 
examination in October 2006, which resulted in a negative 
etiological opinion.  The examination report notes that the 
examiner reviewed the Veteran's entrance and separation 
examination reports as well as the aforementioned private 
record from an audiologist.  It appears to the Board that the 
examiner rendered a negative opinion primarily based on the 
lack of a documented change in hearing loss until some 32 
years following his discharge.  However, the examiner did not 
address a post-service Agent Orange examination report dated 
in July 1979 that showed a fairly significant threshold shift 
in the Veteran's bilateral hearing since his separation 
examination was conducted in July 1974.  It is thus clear 
that not all records, including the service treatment records 
and post-service medical records, were considered in 
rendering this opinion.  Accordingly, the claims must be 
remanded for further examination.  See Barr, 21 Vet. App. at 
311.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to address his 
claims of entitlement to service 
connection for bilateral hearing loss and 
tinnitus.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.

Based upon a review of the claims folder, 
particularly the July 1979 Agent Orange 
examination report, and history provided 
by the Veteran, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that bilateral 
hearing loss and tinnitus are attributable 
to service.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale.  If the examiner is 
unable to offer an opinion, an explanation 
should be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and adjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before this 
case is returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


